DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “a momentum start clutch arrangement.”  It is unclear what all may be encompassed by a momentum start clutch arrangement. Could a start clutch that includes any inertia or momentum element, such a coil damper spring or centrifugal mass, be considered a moment start clutch? Could a start clutch that is started by a motor with a flywheel meet this arrangement?  Must the starting of the engine be entirely by the mass/inertia/momentum and not with any assistance by a motor?
Claim 32 recites “a primary side.”  It is unclear what is required by a primary side.

Claim 43 is indefinite for the same reasons as claim 23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 35, 36, 40, and 41 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Schroder et al. (US 2015/0001027; hereinafter “Schroder”).

Claim 23
Schroder discloses a torsional damper arrangement for a motor vehicle comprising: 
a housing (110), 
wherein the housing is configured to enclose a wet space (see FIG. 1 as would be understood to be a wet clutch and also paragraph [0116] describing a second embodiment as a wet clutch); and
a momentum start clutch arrangement (180, 420) arranged in the housing.

Claim 35
Schroder discloses wherein a part of the housing (130 right surface thereof at radially outer end) of the torsional damper arrangement is a friction surface of a friction clutch of the momentum start clutch arrangement (see FIG. 1).

Claim 36
Schroder discloses wherein the torsional damper arrangement has two input hubs (840, 580) (see FIG. 1).

Claim 40
Schroder discloses wherein a friction element (270) of a friction clutch (180) of the momentum start clutch arrangement (180, 420) is connected to an input hub (340) of the torsional damper arrangement so as to be fixed with respect to rotation relative to the an input hub (via 310) (see FIG. 1).

Claim 41
Schroder discloses wherein the friction element (270) is formed as a friction lamina (see FIG. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 23-30, 32, 34, 37, 38, 40, 42, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aringsmann et al. (US 2017/0326962; hereinafter “Aringsmann”) in view of Cherry et al. (US 2006/0065503; hereinafter “Cherry”).  

Claim 23
Aringsmann discloses a torsional damper arrangement for a motor vehicle comprising: 
a housing (42), 
a momentum start clutch arrangement (9) arranged in the housing (42) (see FIG. 2 and Abstract).
Aringsmann does not disclose wherein the housing is configured to enclose a wet space. However, Cherry discloses that the driveline clutch connecting the engine to the remainder of the driveline may be a dry or wet clutch (see paragraph [0056]).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Aringsmann such that the housing provided a wet environment for the clutch arrangement since this is a simple substitution of a known wet clutch for a known dry clutch to yield predictable results (see MPEP 2143) and in this case would provide a more compact clutch to save radial space, reduce wear and tear, and/or to better dissipate temperature.



Claim 24
Aringsmann discloses wherein the momentum start clutch arrangement comprises a friction clutch (25, 27) and a dog clutch (29, teeth of 31) (see FIGS. 2 and 3).

Claim 25
Aringsmann discloses wherein the momentum start clutch arrangement comprises an actuation device with at least two actuation pistons (21, 31). 

Claim 26
Aringsmann discloses wherein a dog element (teeth of 31) of a dog clutch is formed at one of the at least two actuation pistons (31) (see FIG. 3).

Claim 27
Aringsmann discloses wherein a friction surface (25) of a friction clutch is formed at one of the at least two actuation pistons (21) (see FIG. 3).

Claim 28
Aringsmann discloses wherein the actuation device has an individual feed line (see paragraphs [0037], [0038], and [0041]).



Claim 29
Aringsmann discloses wherein the at least two actuation pistons are supported at an intermediate wall (see annotated FIG. 2 below) in the torsional damper arrangement.
[AltContent: textbox (Intermediate wall)][AltContent: arrow]
    PNG
    media_image1.png
    518
    619
    media_image1.png
    Greyscale


Claim 30
Aringsmann discloses wherein the at least two actuation pistons are arranged on a same side of the intermediate wall of the torsional damper arrangement (see FIG. 2).

Claim 32
Aringsmann discloses wherein the intermediate wall is connected to a primary side (right in FIG. 2) of the torsional damper arrangement.




Claim 34
Aringsmann discloses wherein the actuation device has an individual pressure space (see paragraph [0037] describing that the actuator is hydraulic and exerts force on sleeve 35 which necessarily includes some type of pressurized space).

Claim 37
Aringsmann discloses wherein the torsional damper arrangement has exactly one input hub (left most structure in FIG. 2).

Claim 38
Aringsmann discloses wherein an entire torque is transmittable via the momentum start clutch arrangement (see FIG. 1).

Claim 40
Aringsmann discloses wherein a friction element (25) of a friction clutch of the momentum start clutch arrangement is connected to an input hub (left most structure in FIG. 2 input into 25) of the torsional damper arrangement so as to be fixed with respect to rotation relative to the an input hub.

Claim 42
Aringsmann discloses wherein the primary side (right side in FIG. 2) of the torsional damper arrangement is supported on an input hub (43 integrally rotating with 40 and 25) of the momentum start clutch arrangement.

Claim 43
Aringsmann discloses a motor vehicle comprising: 
a torsional damper arrangement (the friction clutch inherently dampens torsional torque), comprising:
a housing (42), 
a momentum start clutch arrangement (9) arranged in the housing (42) (see FIG. 2 and Abstract).
Aringsmann does not disclose wherein the housing is configured to enclose a wet space. However, Cherry discloses that the driveline clutch connecting the engine to the remainder of the driveline may be a dry or wet clutch (see paragraph [0056]).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Aringsmann such that the housing provided a wet environment for the clutch arrangement since this is a simple substitution of a known wet clutch for a known dry clutch to yield predictable results (see MPEP 2143) and in this case would provide a more compact clutch to save radial space, reduce wear and tear, and/or to better dissipate temperature.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aringsmann in view of Cherry as set forth in the rejection of claim 25, and further in view of Ishizaka et al. (US 2018/0347639; hereinafter “Ishizaka”).  


Claim 33 
Aringsmann does not disclose wherein respective pressurized surfaces of the at least two actuation pistons have a predetermined ratio selected depending on at least one preloading element. However, Ishizaka discloses a clutch that includes two pistons (14a, 15a) with respective pressurized surfaces with different levels of urging force (see FIG. 1) in order to provide flexibility in design by allowing different engaging versus disengaging characteristics, for example to be able to use a torque converter and still properly disengage.

Claim(s) 23 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer (DE4434019) in view of Sakai et al. (US 2009/0057088; hereinafter “Sakai”).

Claim 23
Vollmer discloses a torsional damper arrangement for a motor vehicle comprising: 
a momentum start clutch arrangement (4, 2).
Vollmer does not disclose a housing that is configured to enclose a wet space and houses the clutch.  However, Sakai discloses a starting clutch that is a wet clutch within a housing (1) (see figure and Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Vollmer to have included a housing to make the clutch a wet clutch as taught by Sakai since this is a simple substitution of a known wet clutch for a known dry clutch to yield predictable 

Claim 39
Vollmer discloses wherein the actuation device (16) of the momentum start clutch arrangement forms a part of a flywheel mass (see figure illustrating the actuator 16 within a through hole in the flywheel (2) and therefore necessarily rotating with the flywheel (2) of the torsional damper arrangement.  When element 16 rotates this provides a flywheel mass.  The prior art need not call large disks flywheels for them to constitute a flywheel. A flywheel is any wheel that can store kinetic energy that may be imparted into the system.  

Allowable Subject Matter
Claim 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With reference to claim 31, the prior art does not disclose or render obvious a torsional damper arrangement comprising the combination of features including “wherein the at least two actuation pistons are arranged on opposite sides of the intermediate wall.”  A momentum start clutch could include two pistons however placing these two pistons on opposite sides of a wall of the housing would not have been an obvious placement.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY A FLUHART/Primary Examiner, Art Unit 3655